DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          ARNULFO RAMIREZ,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-2104

                            [October 18, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Dan L. Vaughn,
Judge; L.T. Case No. 47-2007-CF-000934-A.

   Arnulfo Ramirez, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed, without prejudice to appellant’s right to seek any relief
available with the Department of Corrections regarding enforcement of the
2008 sentencing order, and after exhaustion of administrative remedies,
to seek mandamus relief in the circuit court if appropriate. Cooper v. State,
186 So. 3d 1115 (Fla. 4th DCA 2016).

CIKLIN, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.